DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

This is a replay to the application filed 02/02/2021, in which, claims 1-7, are pending. Claim 1 is the only independent. Claims 2-9, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.


The following is an examiner’s statement of reasons for allowance: Claims 1-9, are allowed.
Applicant’s invention filed on 02/02/2021, has been thoroughly examined. And 
upon further review and search, main claim 1, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, independent claim 1 contain a subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1. (i.e. “a document conveyance apparatus comprising: a loading portion having a loading surface on which a document is to be loaded; a rotating member having a front end portion protruding from the loading surface and configured to rotate about a rotary shaft by being in contact with the document loaded on the loading surface; a detection unit configured to detect rotation of the rotating member and to detect presence or absence of the document loaded on the loading surface; a feeding roller configured to feed the document by being in contact with the document loaded on the loading surface; and a support portion configured to rotatably support the rotary shaft, wherein, when the rotary shaft is viewed from an axial direction, the rotary shaft includes a recessed portion recessed from an outer periphery section of the rotary shaft toward a shaft center of the rotary shaft, and wherein the support portion is configured to be in contact with the recessed portion to rotatably support the rotating member”.

For at least for the above reasons, the prior arts of the record don’t teach or suggest the combination features of claim 1. Claims 2-9, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677